IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

FESTUS TILLMAN III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0100

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Angela Cox, Judge.

Festus Tillman III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR.